TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00607-CV



                                In re Floyd Pleasant Tarvin IV



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator filed a petition for writ of mandamus, complaining of inaction by the probate

court on his motion for chemical-dependence treatment. See Tex. R. App. P. 52.8. Having reviewed

the record and relevant statutes, we deny the petition for writ of mandamus.



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: December 30, 2011